ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that DOUGLAS R. SMITH, of FAIR LAWN, who was admitted to the bar of this State in 1974, be suspended from the practice of law for a period of one year for his conduct in the handling of the matters of a client, including gross neglect, lack of diligence, a pattern of neglect, misrepresentations to the client, and a failure to advise the client to seek independent counsel prior to entering into a business relationship with respondent, all in violation of DR 1-102(A)(1), (4) and (6), DR 5-104(A), DR 6-101(A)(1) and (2), DR 7-101(A)(l), (2) and (3), RPC 1.1(a) and (b), RPC 1.3, RPC 1.4, RPC 1.8(a) and RPC 8.4(a) and (c), and good cause appearing;
It is ORDERED that the findings of the Disciplinary Review Board are hereby adopted and respondent is suspended from practice for a period of one year, effective April 11,1994, and until the further Order of the Court; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said DOUGLAS R. SMITH as an attorney at law of the State of New Jersey; and it is further
ORDERED that DOUGLAS R. SMITH be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys; and it is further
*123ORDERED that DOUGLAS R. SMITH reimburse the Ethics Financial Committee for appropriate administrative costs.'